Order filed May 6, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00973-CR
                               ____________

                 MIGUEL ANGEL CONTRERAS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 182nd District Court
                             Harris County, Texas
                        Trial Court Cause No. 0850245


                                   ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has made known to this
Court his desire to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).

      Accordingly, we hereby direct the Judge of the 182nd District Court to
afford appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
May 21, 2014; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court within thirty days of that date.



                                    PER CURIAM